Case 18-01655-jw            Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                      Desc Main
                                         Document      Page 1 of 12



                                                     EXHIBIT C

                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF SOUTH CAROLINA

 IN RE:                                                    CASE NO: 18-01655-jw

 Bobby Lorenzo Scott                                       CHAPTER 13
 1040 Carolbean Way
 Columbia, SC 29229

                                                            MOTION TO MODIFY PLAN AFTER CONFIRMATION
 Shakita Monica Scott                                             AND OPPORTUNITY FOR HEARING
 1040 Carolbean Way
 Columbia, SC 29229

 aka Shakita Monica Joseph


 DEBTOR(S)

 Last four digits of Social-Security: xx 2377 xx 5247


       The Court has confirmed a chapter 13 plan in this case. The debtor(s) moves, pursuant to 11 U.S.C. §
1329(a), and Fed. R. Bankr. P. 3015(h), to modify the confirmed plan. A copy of the plan with these modifications
included is attached.

        TAKE NOTICE that any response, return, and/or objection to this motion should be filed with the Court no
later than 21 days after the service of the modified chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a), on
the chapter 13 trustee, the debtor(s), and any attorney for the debtor(s).

         TAKE FURTHER NOTICE that no hearing will be held on this motion, except at the direction of the judge,
unless a response, return, and/or objection is timely filed and served, in which case the Court will conduct a hearing
on November 20, 2018 at 9:00 am., at 1100 Laurel Street Columbia, South Carolina 29201. No further notice of
this hearing will be given.




Date: October 18, 2018

                                                               /s/ Jason T. Moss
                                                               Jason T. Moss
                                                               Moss & Associates, Attorneys, P.A.
                                                               Attorney for Movant/Movant
                                                               D.C. ID# 7240
                                                               816 Elmwood Avenue
                                                               Columbia, S.C. 29201
                                                               (803) 933-0202
               Case 18-01655-jw                         Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                         Desc Main
                                                                     Document      Page 2 of 12
 Fill in this information to identify your case:
 Debtor 1               Bobby Lorenzo Scott                                                                            Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Shakita Monica Scott
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 18-01655
 (If known)                                                                                                            2.1; 3.1;8.1


District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$359.00 per Month for 6 months
$844.00 per Month for 54 months



Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                         Desc Main
                                                                     Document      Page 3 of 12
 Debtor                Bobby Lorenzo Scott                                                        Case number         18-01655
                       Shakita Monica Scott

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  Debtor will retain any income tax refunds received during the plan term.

                          Debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                       Collateral

Insert additional claims as needed.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

 Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                        arrearage                  arrearage        arrearage
                                                                                                                   (if applicable)
 BROOKHAVEN
 COMMUNITY                     DEBTORS RESIDENCE-1040 CORAL
 ASSOCIATION                   BEAN WAY, COLUMBIA SC 29229                                          $235.00                0.00%                              $5.00


District of South Carolina
Effective December 1, 2017                                                     Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                        Desc Main
                                                                        Document      Page 4 of 12
    Debtor                Bobby Lorenzo Scott                                                        Case number        18-01655
                          Shakita Monica Scott

    Name of Creditor              Collateral                                              Estimated amount of        Interest rate on Monthly payment on
                                                                                          arrearage                  arrearage        arrearage
                                                                                                                     (if applicable)
                                                                                          Includes amounts                            (or more)
                                                                                          accrued through the
                                                                                          April 2018


    Name of Creditor              Collateral                                              Estimated amount of        Interest rate on Monthly payment on
                                                                                          arrearage                  arrearage        arrearage
                                                                                                                     (if applicable)
                                  DEBTORS RESIDENCE-1040 CORAL
    SETERUS                       BEAN WAY, COLUMBIA SC 29229                                     $18,842.47                 0.00%                          $349.00
                                                                                          Includes amounts                               (or more)
                                                                                          accrued through the
                                                                                          APRIL 2018

Insert additional claims as needed.



                             3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                             accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                             between this document and the Operating Order, the terms of the Operating Order control.

                             3.1(d) The debtor proposes to engage in loss mitigation efforts with     according to the applicable guidelines or procedures of
                             the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                             3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                             Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                              Insert additional claims as needed

   3.2          Request for valuation of security and modification of undersecured claims. Check one.

                             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

   3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

                Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below are being paid in full without valuation or lien avoidance.

                             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                             the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                             U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                             reasonable time.

    Name of Creditor                    Collateral                             Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                                  to creditor

    KIA MOTOR
    FINANCE                             2012 KIA OPTIMA                                      $1,800.00               6.00%                                      $35.00
                                                                                                                                  (or more)

                                                                                                                                  Disbursed by:
                                                                                                                                     Trustee
                                                                                                                                     Debtor

   Insert additional claims as needed.


   District of South Carolina
   Effective December 1, 2017                                                    Chapter 13 Plan                                                   Page 3
   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25         Filed 10/18/18 Entered 10/18/18 12:31:03                        Desc Main
                                                                       Document      Page 5 of 12
 Debtor                Bobby Lorenzo Scott                                                             Case number     18-01655
                       Shakita Monica Scott

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not Amount of Lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 LVNV
 FUNDING

 DEBTOR
 S
 RESIDEN
 CE-1040
 CORAL
 BEAN
 WAY,                                                        S.C. Code
 COLUMBI                                                     Ann. §
 A SC                                                        15-41-30(A)(1
 29229                 $5,081.57              $121,134.82    )(a)                         $115,000.00                 $0.00                         100%
 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not Amount of Lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 SECURIT
 Y
 FINANCE
 (2377)
                                                             S.C. Code
 HOUSEH                                                      Ann. §
 OLD                                                         15-41-30(A)(3
 GOODS                 $700.00                        $0.00  )                               $1,750.00                $0.00                         100%
 Name of               Estimated             Total of all    Applicable               Value of debtor's    Amount of lien not Amount of Lien avoided
 creditor and          amount of             senior/unavoida Exemption and            interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                  in 3.2 above)
 of property
 securing lien
 SECURIT
 Y
 FINANCE
 (5247)
                                                                     S.C. Code
 HOUSEH                                                              Ann. §
 OLD                                                                 15-41-30(A)(3
 GOODS                 $193.00                       $700.00         )                       $1,750.00               $0.00                                     100%


District of South Carolina
Effective December 1, 2017                                                           Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                           Desc Main
                                                                     Document      Page 6 of 12
 Debtor                Bobby Lorenzo Scott                                                           Case number        18-01655
                       Shakita Monica Scott

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable            Non-exempt equity Estimated lien              Amount of Amount of lien
 creditor              (value of             (Total equity   Exemption and         (Debtor's equity                              lien not   avoided
                       debtor's              multiplied by   Code Section          less exemption)                               avoided(to
                       property less         debtor’s                                                                            be paid in
                       senior/unavoi         proportional                                                                        3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-
Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $ or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                           Desc Main
                                                                     Document      Page 7 of 12
 Debtor                Bobby Lorenzo Scott                                                           Case number        18-01655
                       Shakita Monica Scott

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions
District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                      Desc Main
                                                                     Document      Page 8 of 12
 Debtor                Bobby Lorenzo Scott                                                           Case number        18-01655
                       Shakita Monica Scott


8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 NOTICE: The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of
 distribution of creditor's claim regardless of proof of claim filed. If a creditor objects to a claim's treatment under the plan,
 the creditor must timely object to confirmation.

 Statement in Support of Confirmation: Debtor understands the following: (1) The obligations set forth in the plan, including
 the amount, method and timing of payments made to the Trustee or directly to creditors; (2) The consequences of any
 default under the Plan; and (3) That debtor(s) may not agree to sell or sell property, employ professionals, incur debt
 (including modification of debt), or request or agree to mortgage modification or other loss mitigation during the pendency
 of the case without the advance authorization of the Bankruptcy Court.

 8.1(a) Reservation of Rights: Confirmation of this plan does not bar a party in interest from any actions discovered from the
 documentation, or lack thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future
 claims, rights or cause of action the debtor may have, regarding any issues not specifically addressed or determined by the
 plan, against any creditor or other party in interest including, but not limited to, violations of applicable consumer
 protections codes and actions under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 3.1(b) - BROOKHAVEN COMMUNITY ASSOCIATION - DEBTORS RESIDENCE-1040 CORAL BEAN WAY, COLUMBIA SC 29229
 - ARREARAGE ON HOMEOWNERS ASSOCIATION DUES TO BE PAID IN PLAN, DEBTOR TO RESUME REGULAR HOA FEES
 MAY 2018 OR WHEN NEXT DUE.

 3.1(e) - SETERUS- DEBTORS RESIDENCE: 1040 CORAL BEAN WAY COLUMBIA, SC 29229 LOAN MODIFICATION DENIED,
 DEBTOR TO INCLUDE POST PETITION ARREARS MAY, 2018 THROUGH OCTOBER, 2018: DEBTOR TO RESUME REGULAR
 MORTGAGE PAYMENT NOVEMBER, 2018

 8.1(b) Cure of post-petition mortgage delinquency.


 The debtor’s post-petition mortgage arrearage will be paid in full through disbursements by the trustee.



   Name of Creditor                           Description of Collateral       Estimated        Months being        Monthly plan
                                                                              amount of        paid as             payment on
                                              (note if principal residence;   post-petition    post-petition       post-petition
                                              include county tax map          arrearage        arrearage           arrearage
                                              number and complete street
                                              address)



    SETERUS                                   DEBTOR'S RESIDENCE:             $4,458.66        May, 2018           $83.00
                                                                                               June, 2018
                                              1040 CORAL BEAN                                  July, 2018
                                              WAY COLUMBIA, SC                                 August, 2018
                                                                                               September 2018
                                              29229                                            October 2018




 Part 9:      Signatures:

District of South Carolina
Effective December 1, 2017                                                         Chapter 13 Plan                                           Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 18-01655-jw                          Doc 25       Filed 10/18/18 Entered 10/18/18 12:31:03                Desc Main
                                                                     Document      Page 9 of 12
 Debtor                Bobby Lorenzo Scott                                                          Case number   18-01655
                       Shakita Monica Scott


9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Bobby Lorenzo Scott                                                 X      /s/ Shakita Monica Scott
       Bobby Lorenzo Scott                                                            Shakita Monica Scott
       Signature of Debtor 1                                                          Signature of Debtor 2

       Executed on            OCTOBER 18, 2018                                        Executed on      OCTOBER 18, 2018

 X     /s/ JASON T. MOSS                                                       Date     OCTOBER 18, 2018
       JASON T. MOSS 7240
       Signature of Attorney for Debtor(s) DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                   Chapter 13 Plan                                           Page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Case 18-01655-jw         Doc 25   Filed 10/18/18 Entered 10/18/18 12:31:03   Desc Main
                                  Document     Page 10 of 12


                       UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF SOUTH CAROLINA

In Re:                              )
                                    )            CASE NO.: 18-01655-jw
Bobby Lorenzo Scott                 )            CHAPTER: 13
Shakita Monica Scott                )
                                    )
                                    )
                                    )
                   Debtor           )
____________________________________)

                                  CERTIFICATE OF SERVICE

     THE UNDERSIGNED HEREBY CERTIFIES THAT ON THE DATE OF
     October 18, 2018 HE/SHE PROPERLY SERVED THE MODIFED PLAN AND THE
MOTION TO MODIFY FILED October 18, 2018 TO THE FOLLOWING CREDITORS.

         William K. Stephenson, Jr. - ECF
         Chapter 13 Trustee


SEE ATTACHED MATRIX



Date: October 18, 2018                                 /s/ Chi Anne S. Walling
                                                       Bankruptcy Paralegal
                                                       Moss & Associates Attorneys PA
                                                       816 Elmwood Avenue
                                                       Columbia SC 29201
                                                       (803) 933-0202
Label Matrix for Case    18-01655-jw
                 local noticing        Doc 25AP LABORATORIES
                                                 Filed 10/18/18 Entered 10/18/18 12:31:03
                                                                                  ASSOCIATES IN Desc   Main
                                                                                                GASTROENTEROLOGY
0420-3                                           Document
                                             PO BOX 2697      Page 11 of 12       1070 WILDWOOD CENTER DRIVE
Case 18-01655-jw                             Statesboro GA 30459-2697                       Columbia SC 29229-8420
District of South Carolina
Columbia
Wed Oct 17 11:07:10 EDT 2018
ATTORNEY GENERAL OF UNITED STATES            BERKELEY ENDOSCOPY CENTER                      BROOKHAVEN COMMUNITY ASSOCIATION
950 PENNSYLVANIA AVE, NW                     1072 WILDWOOD CENTER                           4910 TRENHOLM ROAD
Washington DC 20530-0001                     Columbia SC 29229-8420                         SUITE C
                                                                                            Columbia SC 29206-4717


CAPITAL ONE                                  FIRST FINANCIAL ASSET                          Federal National Mortgage Association
PO BOX 71083                                 3091 GOVERNERS LAKE DRIVE                      (Fannie Mae) c/o Seterus, Inc.
Charlotte NC 28272-1083                      SUITE 500                                      PO Box 1047
                                             Norcross GA 30071-1135                         Hartford, CT 06143-1047


Hyundai Capital America DBA                  IRS                                            Louise M. Johnson
Kia Motors Finance                           PO BOX 7346                                    Scott & Corley, P.A.
PO Box 20825                                 Philadelphia PA 19101-7346                     P.O. Box 2065
Fountain Valley, CA 92728-0825                                                              Columbia, SC 29202-2065


KIA MOTOR FINANCE                            LVNV FUNDING                                   LVNV Funding LLC C/O Resurgent Capital Servi
PO BOX 20825                                 1900 BARNWELL STREET                           PO BOX 10675
Fountain Valley CA 92728-0825                Columbia SC 29201-2604                         Greenville, SC 29603-0675



Midland Funding LLC                          Jason T. Moss                                  PALMETTO CITIZENS FEDERAL CREDIT UNION
PO Box 2011                                  Moss & Associates, Attorneys, P.A.             PO BOX 5846
Warren, MI 48090-2011                        816 Elmwood Avenue                             Columbia SC 29250-5846
                                             Columbia, SC 29201-2027


PMAB                                         Pinnacle Credit Services, LLC its successors   RECEIVABLE MANAGEMENT
PO BOX 12150                                 assigns as assignee of Cellco                  PO BOX 50685
Charlotte NC 28220-2150                      Partnership d/b/a Verizon Wireless             Columbia SC 29250-0685
                                             Resurgent Capital Services
                                             PO Box 10587
                                             Greenville, SC 29603-0587
RICHLAND COUNTY CLERK OF COURT               RICHLAND COUNTY MASTER IN EQUITY               RICHLAND COUNTY TREASURER
1701 MAIN STREET, #205                       THE HONORABLE JUDGE JOSEPH M STRICKLAND        PO BOX 11947
Columbia SC 29201-2819                       1701 MAIN STREET, ROOM 212                     Columbia SC 29211-1947
                                             Columbia SC 29201-2819


SANDLAPPER ELEMENTARY SCHOOL                 SC DEPT OF REVENUE                             SC HEART CENTER
1001 LONGTOWN ROAD                           PO BOX 12265                                   500 VIRGINIA DRIVE, STE 514
Columbia SC 29229-9482                       Columbia SC 29211-2265                         Fort Washington PA 19034-2707



SCOTT AND CORLEY, PA                         (p)SECURITY FINANCE CENTRAL BANKRUPTCY         SETERUS
PO BOX 2065                                  P O BOX 1893                                   PO BOX 1077
Columbia SC 29202-2065                       SPARTANBURG SC 29304-1893                      Hartford CT 06143-1077
                 Case 18-01655-jw
SFC-Central Bankruptcy                       Doc 25Santander
                                                       FiledConsumer
                                                               10/18/18
                                                                     USA Inc.Entered 10/18/18 12:31:03
                                                                                               Bobby Lorenzo Desc
                                                                                                             Scott Main
P.O. Box 1893                                          Document
                                                   PO Box 560284        Page   12 of 12        1040 Carolbean Way
Spartanburg, S.C. 29304-1893                          Dallas, TX 75356-0284                                Columbia, SC 29229-8087



Shakita Monica Scott                                  William K. Stephenson Jr.                            US Trustee’s Office
1040 Carolbean Way                                    PO Box 8477                                          Strom Thurmond Federal Building
Columbia, SC 29229-8087                               Columbia, SC 29202-8477                              1835 Assembly Street
                                                                                                           Suite 953
                                                                                                           Columbia, SC 29201-2448

U.S. Department of Education                          US ATTORNEY’S OFFICE
C/O FedLoan Servicing                                 ATTN DOUG BARNETT
P.O. Box 69184                                        1441 MAIN ST STE 500
Harrisburg PA 17106-9184                              Columbia SC 29201-2862




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


SECURITY FINANCE
1111 TAYLOR ST
Columbia SC 29201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association (&q          End of Label Matrix
                                                      Mailable recipients      37
                                                      Bypassed recipients       1
                                                      Total                    38
